SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

284
CA 11-02143
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


DEBORAH VOSS, PROP-CO, LLC, CLASSI PEOPLE, INC.,
DOING BUSINESS AS SERTINO’S CAFÉ, AND DREAM
PEOPLE, INC., DOING BUSINESS AS SHIVER MODEL,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

THE NETHERLANDS INSURANCE COMPANY, D.R. CASEY
CONSTRUCTION CORP., DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


DIRK J. OUDEMOOL, SYRACUSE, FOR PLAINTIFFS-APPELLANTS.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN J. KROGMAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT D.R. CASEY CONSTRUCTION CORP.

MURA & STORM, PLLC, BUFFALO (SCOTT D. STORM OF COUNSEL), FOR
DEFENDANT-RESPONDENT THE NETHERLANDS INSURANCE COMPANY.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered June 8, 2011. The order granted
the motion of defendant The Netherlands Insurance Company and the
cross motion of defendant D.R. Casey Construction Corp. for partial
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court